DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting


The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-45 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,576,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.
Claim Rejections - 35 USC § 101






35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  








The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: 
Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 26-32 is a system a series of steps, which is one of the statutory categories of invention. Further, the claimed invention of claims33-39 is a series of steps, which is method (i.e., a process), which is also one of the statutory categories of invention. Still further, the claimed invention of claims 40-45 is a non-transitory computer readable storage medium which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 26-45 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 26-45, however, recite an abstract idea of location inference in a distributed computing environment. The creation of location inference in a distributed computing environment, as recited in the independent claims 26, 33, and 40, belongs to certain methods of organizing human activity (i.e., managing interactions between people) that are found by the courts to be abstract ideas. The limitations in independent claims 26, 33, and 40, which set forth or describe the recited abstract idea, are: “determining, based on the one or more location configuration peer-to-peer communications, a location layout of the physical environment, wherein the location layout describes each per-device strategic location for the one or more internal computing devices” (claims 26, 33, and 40), and “generating user interface data that is configured to describe: (i) at least a portion of 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 26 recites additional limitations: “at least one processor” (claim 26) and “at least one memory including program code” (claim 26). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “receiving one or more location configuration peer-to-peer communications from one or more internal computing devices associated with the distributed computing environment, wherein each location configuration peer-to-peer communication of the one or more location configuration peer-to-peer communications describes a per-device strategic location of a corresponding internal computing device of the one or more internal computing devices that is associated with the location configuration peer-to-peer communication within a physical environment associated with the distributed computing environment” (claims 26, 33, and 40), “receiving an external interaction communication from a first internal computing device of the one or more internal computing devices, wherein the external interaction communication describes: (i) a relative location of an external computing device in relation to the per-device strategic location of the first internal computing device and (ii) an external computing device identifier of the external see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 26, 33, and 40, are non-statutory under 35 USC § 101 in view of step 2A of the test. 
	










Step 2B of the Test: The additional elements of independent claims  26, 33, and 40, (see above under Step 2A, Prong 1) are well-understood, routine, and conventional elements 
[00190] Processor 2802 may, for example, be embodied as various means including one or more microprocessors with accompanying digital signal processor(s), one or more processor(s) without an accompanying digital signal processor, one or more coprocessors, one or more multi- core processors, one or more controllers, processing circuitry, one or more computers, various other processing elements including integrated circuits such as, for example, an ASIC (application specific integrated circuit) or FPGA (field programmable gate array), or some combination thereof. Accordingly, although illustrated in Fig. 28 as a single processor, in some embodiments, processor 2802 comprises a plurality of processors. The plurality of processors may be embodied on a single computing device or may be distributed across a plurality of computing devices collectively configured to function as circuitry 2800. The plurality of processors may be in operative communication with each other and may be collectively configured to perform one or more functionalities of circuitry 2800 as described herein. In an example embodiment, processor 2802 is configured to execute instructions stored in memory 2804 or otherwise accessible to processor 2802. These instructions, when executed by processor 2802, may cause circuitry 2800 to perform one or more of the functionalities of circuitry 2800 as described herein. 

This is a description of general-purpose computer. Further, the elements of transmitting and receiving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting and receiving information to and from a user device were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of 
Conclusion of Step 2B Analysis: Therefore, independent claims  26, 33, and 40, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 27-32 depend on independent claim 26; dependent claims 34-39 depend on independent claim 33; and dependent claims 41-45 depend on independent claim 40. The elements in dependent claims 27-32, 34-39, and 41-45, which set forth or describe the abstract idea, are: “receiving per-device strategic location data describing an apparatus location of the apparatus within the physical environment; and transmit one or more location announcement peer-to-peer communications to the one or more internal computing devices, wherein each location announcement peer-to-peer communication of the one or more location announcement peer-to-peer communications describe the apparatus location” (claims 27, 34, and 41 – insignificant extra solution activity); “receiving second signal strength indication data associated with a second external computing device; determining, based on the second signal strength indication data, a second relative location of the second external computing device in relation to the 
Conclusion of Dependent Claims Analysis: Dependent claims 27-32, 34-39, and 41-45, do not correct the deficiencies of independent claims 26, 33, and 40, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 26-45 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.
Examiner’s Remarks Regarding Prior Art

The closest prior art, Weichselbaumer (2008/0147546 A1) discloses generally facilitating interactions between consumer and merchant point-of-sale devices. Weichselbaumer, however, does not disclose: “determining, based on the one or more location configuration peer-to-peer communications, a location layout of the physical environment, wherein the location layout describes each per-device strategic location for the one or more internal computing devices; receiving an external interaction communication from a first internal computing device of the one or more internal computing devices, wherein the external interaction communication describes: (i) a relative location of an external computing device in relation to the per-device strategic location of the first internal computing device and (ii) an external computing device identifier of the external computing device, and wherein the first internal computing device is configured to determine the relative location by applying triangulation to received signal strength indication data associated with the external computing device; generating user interface data that is configured to describe: (i) at least a portion of the location layout, (ii) the relative location of the external computing device, and (iii) the external device property data.” These features can be found in independent claims 26, 33, and 40.  

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Martin (9,674,050 B2) discloses: “The system includes a datacenter management system coupled to a wireless network to receive information regarding a spatial location of a handheld device within the datacenter.”

Swanson (7,475,813 B2) discloses: “The layout analysis module may determine a modification to be made to a merchant layout associated with the merchant location based at least on the demographic data and the traffic pattern of the customers.” 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619